DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 19 September 2022 is acknowledged.
Claim Status
Claims 1-21 are pending in the current application. Claims 18-21 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a downward supplying and extracting step of supplying each of the liquid and the eluent to different filling portions of the plurality of filling portions from the supply portion by a downward stream and of extracting a separated liquid from any of the extraction portions; and a circulating step of circulating the liquid and the eluent in the filling portion between the filling portions by a downward stream, without supplying the liquid and the eluent, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
With regard to Claim 1, the claim recites “an upward supplying and extracting step of extracting any component contained in the liquid from an upward stream extraction portion while supplying the eluent to at least one filling portion from an upward stream supply portion by an upward stream”.
However, the instant specification at [0010] on Page 6 states “On the other hand, in a case where the liquid to be separated or the eluent is introduced into the filling portion by an upward stream, the pressure due to the liquid acts in a direction in which the separating agent is pushed up, and thus, the separating agent flows. In a case where the separating agent flows, it is difficult to retain the piston flow, and thus, there is a concern that the separating performance decreases. As a result of the intensive studies of the present inventors about an operation condition regardless of the common sense of the related art, it has been found that it is possible to implement the chromatographic separation without decreasing the separating performance even in a case where an upward stream extracting step is incorporated in a part of the chromatographic separation, and thus, the invention has been completed.”
Applicant’s Claim 1, which claims only the upward supplying and extracting step, is described in the instant specification as causing difficulties in retaining the piston flow and decreasing the separating performance. As implied further in [0010] of the instant specification, the invention is not complete if only the upward supplying and extracting step is claimed.
The instant specification suggests that in addition to the upward supplying and extracting step, at least a downward supplying and extracting step of supplying each of the liquid and the eluent to different filling portions of the plurality of filling portions from the supply portion by a downward stream and of extracting a separated liquid from any of the extraction portions; and a circulating step of circulating the liquid and the eluent in the filling portion between the filling portions by a downward stream are required to complete the invention (i.e., Claim 5 of the claimset dated 31 August 2020). See [0012] and [0015].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, what does "upward" mean in context of supplying and extracting step and upward stream extraction portion and upward stream supply portion - upward with respect to what? The filling portion?
With regard to Claim 1, how do "an upward stream extraction portion" and "an upward stream supply portion" interact with the recited "a supply portion" and "an extraction portion". Why are the components contained in the liquid to be separated being extracted in an upward stream extraction portion when the previous limitation states that it is the extraction portion that is provided to extract any component contained in the liquid to be separated from the filling portion? What is the function of the extraction portion if it is not what Applicant has recited? 
The Examiner suggests to Applicant to further define the supply portion and the extraction portion in context of both of their upward step functions and downward step functions.
With regard to Claim 2, if the extraction portion is the same as one of the upward stream supply portion or the upwards stream extraction portion as suggested in Claim 2, then Applicant is using two different names to describe the same feature. In this case, Applicant is not particularly pointing out and distinctly claiming the invention so that the Public understands the boundaries of the inventive subject matter. See MPEP 2173.
With regard to Claim 2, how can the upward stream extraction portion be the supply portion when Claim 1 recites that the function of the upward stream extraction portion is to extract any component contained in the liquid to be separated. In addition, how can the upward stream supply portion be the extraction portion when Claim 1 recites that the function of the upward stream supply portion is to supply an eluent to at least one filling portion. The functions suggested in Claim 2 are opposite of what is recited in Claim 1. The Examiner suggests to Applicant to further define the supply portion and the extraction portion in context of both of their upward step functions and downward step functions.
With regard to Claim 3, what does "a downward stream" mean and how does it differ from an upward stream. Are the positions of the supply portion changing over time with respect to the filling portions, or are there different streams connecting the supply portion to the filling portions?
With regard to Claims 7-14, “the downward supplying and extracting step” lacks antecedent basis in the claims. Claims 7 and 10 are dependent on Claim 6, which has been amended to not be dependent from Claim 5, which contains the limitations regarding the downward supplying and extracting step.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bussmann (US 2013/0266706).
With regard to Claim 1, Bussmann discloses a method for deacidifying fruit juice comprising the steps of providing a resin having a tertiary amine functionality and contacting the fruit juice with said resin to extract the uncharged free organic acids from said juice (Abstract). Bussmann discloses a chromatographic separation method for separating a plurality of components contained in a liquid (Abstract).
Bussmann discloses a separating device including a plurality of filling portions filled with a separating agent for separating the plurality of components contained in the liquid (Figure 1, [0020], simulated moving bed device).
Bussmann discloses a supply portion provided in each of the plurality of filling portions to supply the liquid or an eluent for extracting any component contained in the liquid to the filling portion (Figure 1, [0038], top inlet of column 2 is a supply portion for supplying liquid).
Bussmann discloses an extraction portion provided in each of the plurality of filling portions to extract any component contained in the liquid from the filling portion (Figure 1, [0038], bottom outlet of column 5 is extraction portion for extracting deacidified juice).
Bussmann discloses an upward supplying and extracting step of extracting any component contained in the liquid from an upward stream extraction portion while supplying the eluent to at least one filling portion from an upward stream supply portion by an upward stream (Claim 1), wherein the upward stream supply portion is the extraction portion, and the upward stream extraction portion is the supply portion (Claim 2) (Figure 1, [0038], water (eluent) introduced from bottom outlet in column 6 to top inlet).
With regard to Claim 3, Bussmann discloses a downward supplying and extracting step of supplying the liquid and the eluent to different filling portions of the plurality of filling portions from the supply portion by a downward stream and of extracting a separated liquid from any of the extraction portions (Figure 1, [0038], water (eluent) supplied at top inlet of column 1; liquid (juice) supplied at top inlet of column 2 and extracted from bottom outlet of column 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al (WO 2017/029949, machine translation) in view of Jasra et al (US 2015/0073197).

    PNG
    media_image1.png
    503
    470
    media_image1.png
    Greyscale

With regard to Claim 1, Tsuruta et al (Tsuruta) discloses a simulated moving bed apparatus (Abstract). Tsuruta discloses a simulated moving-bed type chromatographic separation method (Abstract). Tsuruta discloses a chromatographic separation method for separating a plurality of components contained in a liquid, with a separating device including a plurality of filling portions filled with a separating agent for separating a plurality of components contained in a liquid (Claim 1, Figure 1, unit packed towers filled with adsorbent represented by Ab). Tsuruta discloses a supply portion provided in each of the filling portions to supply the liquid or an eluent for extracting any component contained in the liquid to the filling portion (Claim 1, Figure 1, D-series and F-series valves for delivering stock solution supply F and eluent supply D). Tsuruta discloses an extraction portion provided in each of the filling portions to extract any component contained in the liquid from the filling portion (Claim 1, Figure 1, A-series and C-series valves for removing weakly and strongly adsorbed fractions, respectively from the unit towers).
As shown in Figure 1, Tsuruta implies a downward supplying and extracting step of extracting any component contained in the liquid from a downward stream extraction portion while supplying the eluent to at least one filling portion from a downward stream supply portion by a downward stream (Claim 1, Figure 1, eluent supply D flows through unit packed towers in a downward direction from top to bottom of the unit packed tower while extracted components flow in a downward direction out of the unit packed tower via A-series or C-series valves).
However, Tsuruta is silent to an upward supplying and extracting step of extracting any component contained in the liquid from an upward stream extraction portion while supplying the eluent to at least one filling portion from an upward stream supply portion by an upward stream.
Jasra et al (Jasra) discloses a process for separating oxygenates present in an aromatic hydrocarbon stream to obtain an oxygenates-free aromatic hydrocarbon stream (Abstract). Jasra discloses that the method of passing the aromatic hydrocarbon stream may be carried out using at least one technique including simulated moving bed, and that the flow of fluid is in a direction selected from upward or downward ([0060]-[0061]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatographic separation method of Tsuruta to comprise an upward supplying and extracting step of extracting any component contained in the liquid from an upward stream extraction portion while supplying the eluent to at least one filling portion from an upward stream supply portion by an upward stream, as taught by Jasra, since Jasra discloses that the fluid flow direction through a simulated moving bed may be in an upward or downward direction.
With regard to Claim 4, Tsuruta discloses a circulating step of circulating the liquid and the eluent in the filling portion between the filling portions by a downward stream, without supplying the liquid and the eluent (Page 3, 5th line from bottom, substep of circulating the fluid in the circulation system without supplying and without extracting the strongly adsorptive fraction and the weakly adsorptive fraction).
With regard to Claim 6, Tsuruta discloses wherein the circulating step is a separating and circulating step that advances the separation of the plurality of components (Page 9, lines 354-364, sub-step iv circulates the fluid through the circulatory system, including the adsorbent packed towers, which further separate the components of the fluid). Since the circulating step of Tsuruta is performed after the downward supplying and extracting steps (substeps (i) – (iii) (Tsuruta, Pages 8-9), it would be obvious to one of ordinary skill in the art that the circulating step would be performed after the upward supplying and extracting step in modified Tsuruta.

Prior Art
The prior art is silent to the concept of a continuous (i.e., circulating) chromatographic separation method in which fluid supplying and extracting steps are performed in two different directions with a circulating step of circulating the liquid and eluent without supplying the liquid and the eluent (i.e., Claim 5).
The additional prior art reviewed is presented below:
Laroche (US 2017/0226031, [0072], meta-xylene product may be separated out continuously on a simulated moving bed either in counter-current mode or co-current mode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777